
	
		I
		111th CONGRESS
		2d Session
		H. R. 5075
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Adler of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  dependent care tax credit and to extend and increase the additional standard
		  deduction for State and local real property taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Tax Relief Act.
		2.Modification of
			 dependent care credit
			(a)Increase in
			 dollar limitationSubsection
			 (c) of section 21 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $3,000 in paragraph (1) and inserting $6,000,
			 and
				(2)by striking
			 $6,000 in paragraph (2) and inserting
			 $12,000.
				(b)Increased
			 phaseout thresholdParagraph
			 (2) of section 21(a) of the Internal Revenue Code of 1986 (defining applicable
			 percentage) is amended by striking $15,000 and inserting
			 $60,000.
			(c)Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
				(1)In
			 generalParagraph (1) of
			 section 21(b) of the Internal Revenue Code of 1986 (relating to qualifying
			 individual) is amended by striking or at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , or, and by adding at the end the following new subparagraph:
					
						(D)a dependent of the taxpayer (as defined in
				section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B)) who is the father or mother of the taxpayer (or an ancestor of such
				father or mother) and who is physically or mentally incapable of caring for
				himself or
				herself.
						.
				(2)Conforming
			 amendmentSection 21(b)(1)(B)
			 of such Code is amended by inserting (other than a dependent described
			 in subparagraph (D)) after and (d)(1)(B)).
				(d)Repeal of EGTRRA
			 sunset for increased dollar limitTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to section 204(a) of such
			 Act.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			3.Additional
			 standard deduction for state and local real property taxes
			(a)One-Year
			 extensionSubparagraph (C) of
			 section 63(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or 2009 and inserting , 2009, or 2010.
			(b)Increase in
			 deduction allowableParagraph (7) of section 63(c) of such Code
			 is amended by striking the lesser of— and all that follows
			 through Any taxes and inserting the amount allowable as a
			 deduction under this chapter for State and local taxes described in section
			 164(a)(1). Any taxes.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
